t c memo united_states tax_court reri holdings i llc harold levine tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date llc contributed a successor member interest in another llc to university tmp moves for partial summary_judgment that as a matter of law the doctrines of sham and lack of economic_substance are not applicable to the determination of whether a taxpayer's charitable_contribution_deduction is allowable under sec_170 held tmp's motion will be denied randall gregory dick and rebekah e schechtman for petitioner travis vance iii kristen i nygren john m altman and leon st laurent for respondent memorandum opinion halpern judge this is a partnership-level action brought in response to a notice of final_partnership_administrative_adjustment the action involves reri holdings i llc reri on its income_tax return reri reported a charitable_contribution of property worth dollar_figure respondent determined that reri overstated the value of the contribution by dollar_figure he also determined that on account of the overstatement he would apply an accuracy- related penalty to any resulting underpayment of income_tax petitioner assigned error to respondent's determinations respondent answered supporting his determination that reri had overstated the value of the contribution with the allegation that the transaction giving rise to reri's charitable_contribution is a sham for tax purposes or lacks economic_substance and therefore the transaction should be disregarded for federal tax purposes and the deduction disallowed in its entirety the case is presently before us on petitioner's motion for partial summary_judgment motion petitioner moves for partial summary adjudication in his favor that the doctrines 'sham' and 'lack of economic substance' are not applicable to the determination of whether a taxpayer's contribution to charity is allowable under sec_170 petitioner has thus raised an issue of law with respect to which a partial summary_judgment is appropriate see rule a and b respondent objects to our granting the motion we will deny the motion background previously in this case we disposed by order of a motion by respondent for partial summary_judgment in doing so we relied on certain facts that we believed were not in dispute the parties do not dispute any of those facts in fact petitioner relies on a portion of those facts in support of the motion we shall therefore with minor modifications and additions as relevant to the motion again rely on those facts the facts we rely on are as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent moved for partial summary adjudication in his favor that if the valuation tables provided for in sec_7520 are to be used in valuing the charitable_contribution in issue the challenged contribution must be reduced by depreciation and the entire amount of the mortgage indebtedness encumbering the underlying property by order dated date we granted that motion with respect to respondent's first prayer and denied it with respect to his second prayer we denied the motion with respect to respondent's second prayer on the ground that there was a genuine dispute as to a material fact see rule b reri reri was formed as a delaware limited_liability_company on date it was dissolved on date reri is classified as a partnership for federal_income_tax purposes for reri filed a form_1065 u s return of partnership income return the charitable_contribution reri reported on the return as a charitable_contribution its transfer to the regents of the university of michigan university of what reri described on the return as of the remainder estate in the membership interest in rs hawthorne holdings llc holdings holdings reri reported owns all of the membership interest of a 'single purpose single member' delaware limited_liability_company that delaware llc is rs hawthorne llc hawthorne which reri described on the return as owning the fee simple absolute in a parcel of land improved as a at t web hosting facility located pincite west 120th street hawthorne california hawthorne property red sea tech i inc the hawthorne property had come to be owned by hawthorne on date pursuant to hawthorne's execution of a real_estate contract that hawthorne had received from red sea tech i inc red sea hawthorne purchased the hawthorne property for dollar_figure to fund that purchase hawthorne borrowed dollar_figure from branch banking trust co securing its repayment obligation by among other things a deed_of_trust and an absolute assignment of rents and lease at t occupied the hawthorne property pursuant to a triple net_lease that lease had commenced in date and was for a term of 15½ years with three renewal options of years each the temporal interests initially red sea was the sole member of holdings on date red sea created two temporal interests in holdings--a possessory term of years member interest toys interest and a future successor member interest smi the toys interest commenced in date and is to run almost years through december the smi becomes possessory on january on termination of the toys interest sale to rjs and purchase by reri rjs realty corp rjs is a delaware corporation on date rjs purchased the smi for dollar_figure on date rjs sold the smi to reri for dollar_figure reri paying dollar_figure in cash and executing a nonrecourse promissory note for the balance the gift agreement on date reri's principal investor stephen m ross pledged that he would make a gift of dollar_figure million later increased to dollar_figure million to the university for the benefit of its department of athletics gift agreement under the gift agreement mr ross pledged and agreed to transfer or to have transferred the smi to the university no later than date upon receiving the smi the university was to hold it at a nominal value of dollar_figure and credit mr ross' pledge in the amount of dollar_figure the university agreed to hold the smi for a minimum of two years after which the university shall sell the smi and credit mr ross' account to a value equal to the net_proceeds received by the university for the smi reri's donation of the smi to the university was completed on the same day as the gift agreement date consistent with the gift agreement the agreement embodying reri's donation of the smi to the university required the university to hold the smi for a period of two years appraisal of the hawthorne property in date reri retained howard c gelbtuch of greenwich realty advisors to appraise a remainder_interest in the hawthorne property mr gelbtuch concluded that the fair_market_value of the leased fee interest in the hawthorne property as of date is us dollar_figure and that the investment value of a remainder_interest in that property vesting on january was dollar_figure mr gelbtuch determined that value by multiplying his determined value of the underlying leased fee interest by an actuarial factor taken from the tables promulgated under sec_2031 and sec_7520 see sec_20_2031-7 estate_tax regs sec_1_7520-1 income_tax regs the appraisal and professional fees were calculated as dollar_figure for a total reported charitable_contribution by the partnership of dollar_figure mr gelbtuch was asked to and did in fact appraise a remainder_interest in the hawthorne property not the smi petitioner defends mr gelbtuch's appraisal of an interest in the hawthorne property on the ground that both holdings and its wholly owned subsidiary hawthorne which owned the hawthorne property were llcs wholly owned by red sea therefore he argues they were disregarded entities pursuant to sec_301_7701-3 proced admin regs he argues that our decision in 133_tc_24 in which we held that an llc constituting a disregarded_entity under the foregoing regulation may not be disregarded in valuing an interest in the llc for federal gift_tax purposes is applicable only for federal gift_tax purposes respondent states inasmuch as this court applied the willing buyer-willing seller test for fair_market_value to determine the value of the llc interest transferred in pierre respondent accepts and would apply to this case the result in pierre because it is not germane to the motion we need not and do not address herein this dispute between the parties we note however that that issue does reappear in connection with respondent's pending motion for partial summary_judgment in which he argues that mr gelbtuch failed to derive a value for the smi and improperly applied the sec_7520 tables to the fair_market_value of the leased fee interest in the hawthorne property rather than to the fair_market_value of holdings sale of the smi on or about date after the expiration of the required two-year holding_period the university sold the smi for dollar_figure to hrk real_estate holdings llc hrk a delaware llc indirectly owned by petitioner and an associate hrk had pre-sold the smi to a third-party individual for dollar_figure million on or about date on date that third party donated the smi to another charitable_organization and claimed a charitable_contribution_deduction of dollar_figure in connection therewith again on the basis of an appraisal by mr gelbtuch i introduction discussion respondent would adjust reri's reported charitable_contribution from a little over dollar_figure million to zero on the ground that the transaction giving rise to the contribution is a sham for tax purposes or lacks economic_substance and as a result of petitioner's donation of the smi to the university and other donations to the university of similar properties arranged by mr ross the university realized dollar_figure from sales of the donated properties which it credited to mr ross' dollar_figure million pledge respondent alleges that at least with respect to some of those sales the amounts realized by the university were far less than the appraisals of the properties for which the donors presumably claimed sec_170 deductions therefore the transaction should be disregarded petitioner moves that we summarily rule that sham and lack of economic_substance are unavailable arguments in determining whether a taxpayer's charitable_contribution qualifies for deduction pursuant to sec_170 generally speaking the term economic sham as opposed to the term factual sham ie a transaction that did not occur describes a transaction that actually occurred but that exploits a feature of the internal_revenue_code without any attendant economic risk see eg 968_f2d_1229 n d c cir rev'g fox v commissioner tcmemo_1988_570 respondent also cites horn v commissioner f 2d pincite8 for the proposition that a transaction lacks economic_substance if the transaction had no reasonable prospect of earning a profit and was undertaken for no business_purpose other than to obtain tax benefits respondent does not argue that reri did not in fact transfer property to the university or that the gift was not in fact a charitable_contribution indeed he states respondent does not dispute whether reri made a contribution or gift a partnership computes its taxable_income without the deduction for charitable_contributions provided for in sec_170 sec_703 nevertheless each partner takes into account his distributive_share of the partnership's charitable_contributions sec_702 within the meaning of sec_170 when it assigned the successor member interest to the university on date nevertheless respondent argues t he 'economic substance' 'sham' and 'substance over form' doctrines may be applied to disallow a charitable_contribution_deduction when the tax benefits claimed by a sham entity run counter to the legislative goals underlying sec_170 while the parties have voluminously briefed their positions they have for the most part talked past each other petitioner relying principally on our opinion in 84_tc_285 argues that respondent having conceded that there was an unrequited gift to a qualified recipient the university cannot freight sec_170 with any inquiry into the bona fides of the gift or into reri's purpose in making the gift respondent relying principally on our memorandum opinion in ford v commissioner tcmemo_1983_556 tax ct memo lexis takes reri under fire reri was organized solely for tax_avoidance purposes lacked economic_substance was a sham and is not a valid partnership for tax purposes under 337_us_733 neither argument precludes the other so both may be right ii the parties' arguments a petitioner's argument as stated petitioner relies principally on skripak in skripak the taxpayers participated in a book contribution program under which high-tax-bracket individuals purchased portions of a book publisher's excess inventory and after holding the books for more than six months the then long-term_capital_gains holding_period contributed them to various small rural public libraries the book contribution program was carried out with the assistance of a corporation formed solely for that purpose which located the individual donors and the donee libraries purchased the books from the publisher and resold them to the donors each of whom pursuant to an offering memorandum circulated among the potential donors was free to dispose_of books at any time in any manner and to any person or entity selected by him with the expectation that purchasers will use the books for the support of institutions in need by donating them to the libraries the corporation offered to arrange for and execute donations on behalf of the individual purchasers the offering memorandum contemplated that participants would claim charitable_contribution deductions equal to the publisher's catalog retail list price triple what they would pay for the books skripak v commissioner t c pincite the skripak taxpayers participated in the program and the commissioner denied their charitable_contribution deductions arguing that the various documents purporting to evidence the taxpayers' acquisition and disposition of the books merely constitute a transaction wholly lacking in economic_substance and reality a sham_transaction that should be completely disregarded for federal tax purposes id pincite the commissioner further argued that the individual taxpayers neither owned nor contributed books to the libraries and that any contributions were by the corporation not the taxpayers id the commissioner concluded that the taxpayers purchased tax deductions not books id we rejected the commissioner's argument that the taxpayers had no chance of realizing an economic profit under the program on the ground that such facts even if true were not pertinent to our inquiry id pincite we stated the pertinent legal principles as follows the deduction for charitable_contributions provided by sec_170 is a legislative subsidy for purely personal as opposed to business_expenses of a taxpayer accordingly doctrines such as business_purpose and an objective of economic profit are of little if any significance in determining whether petitioners have made charitable gifts we think that the various documents in fact comport with the economic_substance and reality of these transactions and we conclude that the petitioners did in fact own and contribute the books to the various libraries id pincite citations omitted we further noted that because the deduction for charitable_contributions was intended to provide a tax incentive for taxpayers to support_charities a taxpayer's desire to avoid or eliminate taxes by contributing cash or property to charities cannot be used as a basis for disallowing the deduction for that charitable_contribution id pincite therefore we held that the taxpayers were entitled to deductions for their contributions of the purchased books to the libraries id pincite in further support of his argument that business_purpose and economic_substance are irrelevant with respect to the allowance of a charitable_contribution_deduction petitioner also relies upon the following statement in 682_f3d_189 2d cir vacating and remanding t c memo it is true the taxpayer hoped to obtain a charitable deduction for her gifts but this would not come from the recipient of the gift it would not be a quid pro quo if the motivation to receive a tax_benefit deprived a gift of its charitable nature under sec_170 virtually no charitable gifts would be deductible petitioner argues that because the partnership received nothing from we concluded however that the fair_market_value of the contributed books was no more than percent of the publisher's catalog retail list prices and we reduced the taxpayers' deductions accordingly 84_tc_285 the university in exchange for its contribution there was no quid pro quo and hence no basis for the complete disallowance of the deduction cf 490_us_680 477_us_105 lastly petitioner notes that on numerous occasions the court has affirmed that a taxpayer who acquires property for the sole purpose of making a charitable_contribution is entitled to a sec_170 deduction for the contribution see eg 33_tc_1021 rev'd on another issue 287_f2d_429 7th cir weitz v commissioner tcmemo_1989_99 tax ct memo lexis at hunter v commissioner tcmemo_1986_308 tax ct memo lexi sec_305 at b respondent's argument respondent retorts consistent with skripak respondent does not apply the economic_substance or any other judicial doctrine in determining whether reri made a charitable gift to the university nevertheless this court's opinion in skripak does not preclude the respondent from relying on the sham and lack of economic_substance doctrines in the instant case to disallow the dollar_figure tax_benefit reri claimed on its form_1065 as stated respondent relies principally on the analysis in our memorandum opinion in ford v commissioner tcmemo_1983_556 in ford the taxpayer husband was a limited_partner in a partnership that indirectly through a corporation leased an underwater habitat the aegir to the university of hawaii uh for a nominal rent the partnership later decided to donate the aegir to uh and to that end it transferred the aegir to a newly formed corporation makai in exchange for all of makai's outstanding_stock on the day of the transfer of the aegir to makai the partnership donated its makai shares to uh on that day the fair_market_value of the aegir was dollar_figure but because the aegir had by then been fully depreciated it had a zero basis in the hands of the partnership thus the partnership's outright contribution of the aegir would have afforded it or more accurately its partners a zero charitable_contribution_deduction pursuant to sec_170 which provides that a charitable_contribution of property must be reduced by the amount of gain in this case sec_1245 depreciation_recapture that would not be long-term_capital_gain on a fair-market-value sale of the property on the basis of the partnership's contribution of the makai stock to uh the taxpayers claimed a charitable_contribution_deduction for the taxpayer husband's pro_rata share of the partnership's contribution of the makai stock worth dollar_figure subject only to the provisions of sec_170 limiting the deduction to of the taxpayers' contribution_base as defined in section b e makai conducted no business while it was owned by the partnership and the aegir was its sole asset see ford v commissioner tax ct memo lexis at on the basis of those facts we made the following ultimate findings_of_fact the transfer of the aegir by the partnership to makai corporation was carried out for the sole purpose of tax_avoidance in order to gain a tax deduction for its partners through the donation of the aegir to the university makai corporation was a sham and acted solely as a conduit for the tax_avoidance purpose id at on the basis of those findings we held that the partnership made a direct gift of the aegir to the university resulting in a zero contribution deduction for the taxpayers and the other partners in the partnership id at we also found that makai was utilized for the sole purpose of tax_avoidance and was without substance citing caselaw standing for the proposition that the tax the fair_market_value deduction was presumably premised on sec_1223 which permitted the tacking of the partnership's holding_period for the aegir onto its holding_period for the stock thereby making the stock a long-term capital_asset and the nonapplication of sec_170 to the donation of the makai stock because a sale of that stock would have produced dollar_figure of long- term capital_gain we noted that the transaction was motivated by the partnership's need for a large deduction to offset dollar_figure of debt forgiveness income arising out of the bargain settlement of a dollar_figure debt secured_by a mortgage on the aegir see ford v commissioner tcmemo_1983_556 tax ct memo lexis at aspects of a particular transaction depend upon its substance and not the form in which it is embodied see id at citing among other cases 324_us_331 and 308_us_473 respondent states that at trial he will present evidence that reri's acquisition and donation of the successor member interest lacked economic_substance because the transaction did not have a non-tax business_purpose also that the members invested in reri to obtain an inflated charitable_contribution_deduction which had no effect on their economic positions other than to reduce taxes in the year of donation iii analysis in skripak and in the other similar cases following skripak upon which petitioner relies eg weitz v commissioner tcmemo_1989_99 hunter v commissioner tcmemo_1986_308 we were faced with taxpayers who participated in tax_avoidance programs that in a nutshell involved buying tangible_personal_property at distress prices for the sole purpose of contributing the property to a qualified charitable recipient in those cases we held that the taxpayer's lack of any nontax purpose in entering into the transactions ie the transactions' lack of economic_substance was not a deterrent to the taxpayer's entitlement to a charitable_contribution_deduction the taxpayer's deduction however was limited to the fair_market_value of the contributed_property which in skripak we determined to be less than the distress price the taxpayer paid for the property ford on the other hand did not involve a taxpayer's direct purchase and subsequent contribution of property in ford the issue was whether the formation of a corporate shell should be respected for federal tax purposes where the sole purpose of the corporation was to enable the taxpayers and others similarly situated to obtain a charitable_contribution_deduction that would otherwise have been unavailable to them we held that because the corporation was formed solely for tax_avoidance purposes and was without economic_substance its separate existence must be disregarded for tax purposes we recast the transaction a contribution of the corporation's stock as the partnership- shareholder's direct contribution to uh of the property that it had previously contributed to the corporation as recast the transaction gave rise to no charitable_contribution_deduction skripak and its progeny are distinguishable from ford which embodies the longstanding and therefore unremarkable judicial principle that an entity organized and used for the sole purpose of participating in a tax_avoidance transaction eg to metamorphose ordinary_income_property into a capital_asset will be disregarded for federal tax purposes see eg 319_us_436 293_us_465 because in ford we did no more than apply well-established legal principles to the facts before us it was appropriately issued as a memorandum opinion rather than as a published tax_court opinion the only unusual feature of ford was its application of the economic_substance or business_purpose doctrine to disregard an entity in the context of a purported charitable_contribution but although it may have been unusual it was not a unique application of that doctrine in torney v commissioner tcmemo_1993_385 wl the principal issue was whether shares of stock that the taxpayers contributed to a charitable_organization constituted a long-term capital_asset ie property held by the taxpayers for more than six months before the contribution we held that the shares had not been held for more than six months and also that the contributed shares had no value on the contribution date additionally we denied the charitable_contribution_deduction on the ground that the transaction lacked economic_substance torney v commissioner wl at the transaction consisted of the issuance to the taxpayers of shares in a corporation controlled by an individual yeaman who through a close friend of the taxpayers' suggested to them that they donate the shares to a charitable_organization supported by yeaman the taxpayers made the suggested charitable_contribution we determined that t he substance of the case before us is transfers of stock between related entities with the taxpayers acting as a conduit we noted that the taxpayers never exercised any control_over the stock and that the charitable_organization never benefited from ownership of the stock we then held that the taxpayers' donation of the stock lacked economic_substance and therefore was not a charitable_contribution within the meaning of sec_170 id at simply on the basis of our decisions in ford and torney we must deny petitioner's motion for a judgment that the doctrines of sham and lack of economic_substance are not ie can never be applicable or relevant to the determination of whether a taxpayer's contribution to a charitable_organization is deductible under sec_170 it is possible however to construe petitioner's motion more narrowly viz petitioner is merely seeking a determination that in the context of a charitable_contribution akin to the contributions considered in skripak the doctrines of sham and lack of economic_substance do not bear upon the deductibility of a contribution under sec_170 petitioner does indeed argue that skripak is a case very similar to this one and that our holding in ford must be strictly limited to its facts ie an attempt to organize a corporation for the sole purpose of avoiding the sec_170 limitation on contributions of ordinary_income_property while there is a surface similarity between the facts in skripak and the facts of this case ie in both cases the person making the contribution purchased the contributed_property solely for that purpose that similarity masks what may be a crucial difference between the two transactions in skripak the persons individuals purchasing and contributing books to rural libraries were the ones who realized the resulting tax_benefit here the person reri who purchased and contributed the smi to the university is not the taxpayer claiming a charitable_contribution_deduction on account of the gift see sec_703 those taxpayers are reri's members see sec_702 respondent is clear that he believes reri was a sham_partnership formed for the sole purpose of acquiring the successor member interest and donating it to a charity and its members did not join together in good_faith and act with a business_purpose in the present conduct of a business_enterprise he is also clear that he intends at trial to present evidence that reri's acquisition and donation of the successor member interest lacked economic_substance because the transaction did not have a nontax business_purpose and finally he clearly states his conclusion that the 'economic substance' 'sham' and 'substance over form' doctrines may be applied to disallow a charitable_contribution_deduction when the tax benefits claimed by a sham entity run counter to the legislative goals underlying sec_170 respondent is not clear however in tying together those three statements does he merely wish to prove that reri is to be disregarded as a business_entity since it was not formed to jointly carry on a business venture see sec_301_7701-1 proced admin regs if so so what disregarding reri arguably results in a transaction which is in substance a direct purchase and contribution of the smi by reri's members a scenario that presumably would be controlled by skripak after all reri's members did in fact put up the funds that were actually used to purchase the smi from rjs that was thereafter contributed to the university also if we were to find that the transaction by which reri acquired and then donated the successor member interest to the university had no nontax business_purpose again so what have we not said sufficiently that gifts to charity need have no economic_substance beyond the mere fact of the gift see eg 84_tc_285 weitz v commissioner tcmemo_1989_99 hunter v commissioner tcmemo_1986_ and what tax benefits from its charitable_contributions does a passthrough_entity even a sham passthrough_entity enjoy that might run afoul of the purpose of sec_170 beyond generalities respondent has not enlightened us as to how his allegations as to sham and lack of economic_substance affect reri's members' entitlements to charitable_contribution deductions on account of reri's contribution of the smi to the university nor apparently has petitioner used the tools of discovery to force respondent's hand without a better understanding of the role reri plays in each party's calculus we think that it would be imprudent for us to speculate that this case is more skripak-like than ford-like and to grant the motion on that basis iv conclusion whether reri was organized solely for tax_avoidance purposes and lacked economic_substance may be a relevant issue in determining whether its contribution of the smi to the university entitled its members to charitable_contribution deductions on account thereof it remains to be seen whether that is the case therefore as stated we will deny the motion an appropriate order will be issued denying petitioner's motion for partial summary_judgment
